ORDER

PER CURIAM.
AND NOW, this 26th day of March 2013, the Petition for Allowance of Appeal is GRANTED, LIMITED TO the issue set forth below. Allocatur is DENIED as to all remaining issues. The issue, slightly rephrased, is:
Whether this Court should replace the strict liability analysis of Section 402A of the Second Restatement with the
analysis of the Third Restatement.
In addition, the parties are directed to brief the question of whether, if the Court were to adopt the Third Restatement, that holding should be applied prospectively or retroactively. See generally Bugosh v. I. U. North America, Inc., 601 Pa. 277, *396971 A.2d 1228, 1242-43 (2009) (Saylor, J., dissenting, joined by Castille, C.J.).
The Motion to File a Reply Brief is DENIED.